Citation Nr: 0416661	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  98-20 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a disability of the 
lungs, to include bronchitis.

2.  Entitlement to an initial rating in excess of 60 percent 
for status post adenocarcinoma of the prostate and radical 
retropubic prostatectomy with residual urinary incontinence, 
for the period from January 1, 1999, to the present.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to 
December 1969, and from May 1973 to March 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied service connection for 
bronchitis, and from a Reno, Nevada, VA RO rating decision 
dated in September 1998, which reduced the rating for 
adenocarcinoma of the prostate from 100 percent to 20 
percent, under the provisions of 38 C.F.R. §§ 4.115a & 
4.115b, Diagnostic Code 7528, effective January 1, 1999.  In 
a September 2003 rating decision, the Reno VA RO increased 
the rating for residuals of adenocarcinoma to 60 percent, 
under Code 7528, effective January 1, 1999. The RO has also 
awarded special monthly compensation based on loss of a 
creative organ as secondary to residuals of prostate cancer, 
effective January 1, 1999.

This case was the subject of a Board remand dated in June 
2003.

The issues of entitlement to an extraschedular initial rating 
for residuals of prostate cancer, and entitlement to service 
connection for a disability of the lungs, to include 
bronchitis, are addressed in the REMAND appended to the 
decision denying a schedular rating in excess of 60 percent 
for residuals of prostate cancer.  These issues are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part. 




FINDINGS OF FACT

These facts are not in dispute: As of January 1, 1999, it had 
been over six months since the cessation of treatment for 
prostate cancer, and the veteran does not now have active 
cancer of the prostate; the medical evidence dated in recent 
years, to include a February 2003 VA examination, has 
unequivocally ruled out any local reoccurrence or metastasis 
of his carcinoma of the prostate.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
60 percent for residuals of adenocarcinoma of the prostate 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Codes 7527, 7528 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

In the present case, the facts are not in dispute with 
respect to the issue of entitlement to a schedular rating in 
excess of 60 percent for residuals of cancer of the prostate 
for the period from January 1, 1999, to the present.  
Accordingly, for the reasons set forth below, the claim for a 
schedular rating in excess of 60 percent is denied as a 
matter of law, as this is the maximum schedular rating for 
this disability.  

Where the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the decision, the case should not be remanded for 
development that could not possibly change the outcome of the 
decision.  The failure to carry out such required development 
under those circumstances is nonprejudicial error under 38 
U.S.C.A. § 7261(b) (in conducting review of BVA decision, the 
Court shall take due account of the rule of prejudicial 
error); cf. Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(stating "strict adherence [to the law] does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case.  Such 
adherence would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran").  See Valiao v. Principi, 17 
Vet. App. 229 (2003).  As there is no higher schedular rating 
available, further development on the issue of a higher 
schedular rating would be futile and wasteful, and, moreover, 
any defect as to the timing or content of VCAA notice is non-
prejudicial error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); cf. Pelegrini v. Principi, 17 Vet. App. 412 (2004).    

The Board is mindful that, based on the findings at a 
February 2003 VA examination, while that evaluation ruled out 
any local reoccurrence or metastasis of the veteran's 
prostate cancer, his current disability picture for his 
residuals of prostate cancer appear to exceed the minimum 
criteria for highest available schedular rating,  60 percent.  
Accordingly, the issue of entitlement to an extraschedular 
initial rating for this disability is addressed in the REMAND 
appended to this decision.



Schedular Rating in Excess of 60 Percent Denied as a Matter 
of Law

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

A claim such as this one, placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved, is an original claim as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.  

38 C.F.R. § 4.115b, Diagnostic Code 7528, pertains to rating 
of malignant neoplasms of the genitourinary system. 
Diagnostic Code 7528 provides for a 100 percent rating for a 
minimum of 6 months following surgery or other therapeutic 
treatment.  Thereafter, if there has been no local 
reoccurrence or metastasis, the disability is rated based on 
residuals as either voiding dysfunction or renal dysfunction, 
whichever is predominant.  In addition, prostate gland 
injuries, infections, hypertrophy, and postoperative 
residuals, are rated under 38 C.F.R. § 4.115b, Diagnostic 
Code 7527, which provides that such disabilities are rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.

A review of the medical evidence reveals no evidence of 
reoccurrence or metastasis of the appellant's carcinoma 
subsequent to his retropubic prostatectomy on in April 1997.  
A 100 percent rating was in effect prior to January 1, 1999, 
well in excess of the required six months for this rating.  
Thus, the appellant's residuals of prostate cancer will be 
evaluated under either voiding dysfunction, renal 
dysfunction, or urinary tract infection, whichever is 
predominant.  In this regard, the Board notes that veteran's 
predominant symptom is voiding dysfunction.  Accordingly, the 
appellant's residuals of prostate cancer are most 
appropriately evaluated in terms of voiding dysfunction.  
Additionally, this is the only aspect of the rating code for 
which a schedular rating as high as the current 60 percent 
rating is available.

Voiding dysfunction is rated based on symptoms of urine 
leakage, frequency, or obstructed voiding.  38 C.F.R. § 
4.115a.  Evaluation under urine leakage involves ratings 
ranging from 20 to 60 percent and contemplates continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence.  When these factors 
require the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day, a 
60 percent evaluation is warranted.  38 C.F.R. § 4.115a.  
When there is leakage requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day, a 40 
percent disability rating is warranted.  Id.  A 20 percent 
rating contemplates leakage requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  Id.  

At a VA examination in February 2003, the VA examiner noted 
that the veteran changes pads 6 or more times per day and 
recommended further surgical treatment.  This is in excess of 
the minimum criteria for a schedular 60 percent rating.  
However, no higher schedular rating is available under the 
rating code.  Accordingly, an initial schedular rating in 
excess of 60 percent is denied as a matter of law.  See 38 
C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527, 7528 (2003) 
(providing for maximum 60 percent schedular rating for 
voiding dysfunction); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (claim must be denied if there is no entitlement under 
the law).  

The matter of whether a higher, extraschedular, initial 
rating is warranted is addressed in the remand directly 
below.
.  

ORDER

The claim for entitlement to an initial schedular rating in 
excess of 60 percent for status post adenocarcinoma of the 
prostate and radical retropubic prostatectomy with residual 
urinary incontinence, for the period from January 1, 1999, to 
the present, is denied.


REMAND

At his February 2003 VA genitourinary examination, the 
veteran was found to have voiding dysfunction requiring 
changing of pads 6 or more times per day, and further surgery 
was recommended.  Such frequency is in excess of the maximum 
schedular criteria for a 60 percent rating for his residuals 
of prostate cancer, which requires only that he need to 
change pads 4 or more times per day.  See 38 C.F.R. § 4.115a.  
Accordingly, the case should be referred to the Director, 
Compensation and Pension, for extraschedular consideration.  
See 38 C.F.R. § 3.321(b).

At a February 2003 VA examination of the lungs, the examiner 
found "no documentation of in-service related lung 
disorders," and acknowledged no evidence of a lung disorder 
in the service medical records.  In response, in October 
2003, the veteran identified 15 instances of treatment of 
bronchitis, diagnosed as chronic bronchitis in 5 instances, 
over a period of 20 years after he stopped smoking in 1973.  
In reviewing the service medical records to verify his 
contentions, the Board found several additional instances of 
treatment for bronchitis, coughing, or other respiratory 
problems, to include an in-service pulmonary function test in 
March 1978 based upon which a diagnosis of mild obstructive 
disease was made.  Also, the February 2003 VA examiner 
concluded that the veteran "suffers no underlying disease 
related to service-related disorder and currently is not 
under treatment for chronic bronchitis but may have a 
condition related to prior smoking history."  The lack of 
acknowledgment of extensive problems with bronchitis during 
service coupled with the vague finding that the veteran may 
have a current unspecified lung disability leaves too much 
room for speculation and doubt.  Therefore, and new 
examination and opinion is warranted.   38 U.S.C.A. 
§ 5103A(d).       

Several of the service medical records are in German.  The RO 
should have them translated to English in light of their 
possible relevance as to the nature of the veteran's 
respiratory ailments during service and any possible relation 
to a current  lung disability.  38 U.S.C.A. § 5103A.

Additionally, the RO should ensure compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)) became law.  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
obtained by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should   
provide the veteran written notification 
specific to his claims for entitlement to 
an extraschedular initial rating for 
residuals of prostate cancer for the 
period from January 1, 1999, forward, and 
entitlement to service connection for a 
lung disorder, to include bronchitis, of 
the impact of the notification 
requirements on the claims.  The veteran 
should further be requested to submit all 
evidence in his possession that pertains 
to his claims.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  The RO should have all service 
medical records written in German 
translated to English.

3.  The case should be referred to the 
Director, Compensation and Pension 
Service, for a determination as to 
whether an extraschedular rating is 
warranted for residuals of prostate 
cancer for the period from January 1, 
1999, forward.

4.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a pulmonary examination for the 
purpose of determining the etiology and 
approximate onset date of any lung disease 
that may be currently present, to include 
bronchitis.

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include the many service 
medical records indicating in-service 
treatment for bronchitis or other 
respiratory ailments from 1974 to 1993.
 
All testing required to ascertain a 
current diagnosis should be completed.  
On this point, the Board notes that 
somewhat shallow inspiration and slight 
fibrosis in the right base of a lung was 
found by X-ray in February 2003, and 
February 2003 pulmonary function testing 
reflected what would appear to be by VA 
regulation significant cardiopulmonary 
impairment, see 38 C.F.R. § 4.97.  The 
pulmonary function testing report further 
indicated that, "Since VC is 57% of 
predicted, an additional restrictive lung 
defect cannot be excluded by spirometry 
alone.  On the basis of this study, more 
detailed pulmonary function testing may 
be useful if clinically indicated."  The 
"impression" section of the February 
2003 pulmonary function testing report is 
left blank.  The February 2003 VA 
examiner stated that the veteran may have 
a current lung disability but did not 
specify a diagnosis.

Following the review of the relevant 
medical evidence in the claims file, the 
medical history, the clinical evaluation, 
and any tests that are deemed necessary, 
the  examiner is asked to opine whether 
it is at least as likely as not (whether 
there is a 50 percent or greater 
probability) that any lung disease that 
is currently present began during service 
or is causally linked to any incident of 
active duty.

5.  Thereafter, the RO should review the 
claims files and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claims.

6.  The RO should readjudicate the issues 
of entitlement to an extraschedular 
initial rating for residuals of prostate 
cancer for the period form January 1, 
1999, forward, and entitlement to service 
connection for a lung disability, to 
include bronchitis, with consideration of 
all of the evidence added to the record 
since the Supplemental Statement of the 
Case (SSOC) issued in September 2003.
 
7.  If any benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claims, to 
include a summary of all of the evidence 
added to the record since the September 
2003 SSOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



